Name: Council Regulation (Euratom, ECSC, EEC) No 1897/84 of 29 June 1984 adjusting the weightings applicable to the remuneration and pensions of officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 7 . 84 Official Journal of the European Communities No L 178/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EURATOM, ECSC, EEC) No 1897/84 of 29 June 1984 adjusting the weightings applicable to the remuneration and pensions of officials and other servants of the European Communities adjusted with retroactive effect in accordance with the statistics available for those countries ; whereas a weighting should be established for Brazil , HAS ADOPTED THIS REGULATION : Article 1 1 . With effect from 1 January 1981 , the weightings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : Morocco Yugoslavia Israel 121,1 104.8 179.9 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities , Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), and last amended by Regulation (EEC, Euratom, ECSC) No 3681 /83 (2), and in particular Articles 63 , 64, 65 and 82 of the Staff Regulations and the first paragraph of Article 20 and Article 64 of the conditions of employ ­ ment, Having regard to Council Decision 8 1 / 1 061 /Euratom, EEC, ECSC of 15 December 1981 amending the method of adjusting the remuneration of officials and other servants of the Communities ('), Having regard to the proposal from the Commission , Whereas, since the cost of living increased substan ­ tially in several countries in which officials and other servants of the Communities are employed in the second half of 1983 , the weightings applicable pursuant to Council Regulation (EEC, Euratom, ECSC) No 3647/83 (4) to the remuneration and pensions of officials and other servants should be adjusted with effect from 1 January 1984 or from 1 or 16 November 1983 in certain countries where the increrase in the cost of living was particularly high ; Whereas the weightings applicable for Turkey, Yugo ­ slavia , Israel , Jordan, Egypt and Morocco should be 2. With effect from 1 May 1981 , the weightings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : Yugoslavia Israel 128,8 253,1 3 . With effect from 16 May 1981 , the weighting applicable to the remuneration of officials and other servants employed in the following country shall be as follows : Morocco 132,4 4. With effect from 1 July 1981 , the weightings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : (') OJ No L 36, 4. 3 . 1968 , p. 1 . ( 2) OJ No L 368 , 29 . 12 . 1983 , p. 1 . Morocco Yugoslavia Israel 118,8 119,8 137,7 ( 3) OJ No L 386 , 31 . 12 . 1981 , p . 1 . O OJ No L 361 , 24 . 12 . 1983 , p . 1 . No L 178/2 Official Journal of the European Communities 5 . 7 . 84 5 . With effect from 1 November 1981 , the weighting applicable to the remuneration of officials and other servants employed in the following country shall be as follows : Turkey 89,9 Yugoslavia 100,7 Israel 191,6 Jordan 201,9 Egypt 263,7 Morocco 114,8 Syria 149,3 Israel 196,2 6 . With effect from 16 November 1981 , the weighting applicable to the remuneration of officials and other servants employed in the following country shall be as follows : Yugoslavia 131,4 Article 2 1 . With effect from 1 November 1983, the weight ­ ings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : 7. With effect from 1 January 1982, the weighting applicable to the remuneration of officials and other servants employed in the following country shall be as follows : Morocco 122,6 Portugal Turkey Yugoslavia Israel 88,3 104,6 133,4 368,18 . With effect from 1 May 1982, the weightings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : 2 . With effect from 16 November 1983 , the weight ­ ings applicable to the remuneration of officials and other servants employed in the countries listed belowYugoslavia Israel 149,2 286,6 9 . With effect from 1 July 1982, the weightings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : shall be as follows : Greece 107,1 Spain 99,8 Chile 163,1 Morocco 126,7 Syria 159,8Morocco Yugoslavia Israel 124,9 133,3 159,8 3 . With effect from 1 January 1984, the weightings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : 10 . With effect from 1 November 1982, the weight ­ ings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : Yugoslavia Israel 150,1 232,8 11 . With effect from 1 January 1983 , the weighting applicable to the remuneration of officials and other servants employed in the following country shall be as follows : Morocco 127,3 Belgium 103,1 Denmark 119,7 Germany 111,4 France 105,7 Ireland 97,2 Italy (except Varese) 101,7 Varese 103,8 (') Luxembourg 103,1 Netherlands 107,6 United Kingdom 99,8 Switzerland 145,0 USA (except New York) 172,8 New York 187,1 Canada 155,5 Japan 189,6 Austria 120,4 Venezuela 176,0 Brazil 157,6 (') Australia 155,3 Thailand 185,2 India 149,6 Algeria 158,7 (') 12. With effect from 1 May 1983 , the weightings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : Turkey Yugoslavia Israel Egypt 111,8 182,1 370,3 261,5 13 . With effect from 1 July 1983 , the weightings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : Provisional figure . 5. 7 . 84 Official Journal of the European Communities No L 178 /3 Tunisia Egypt Jordan Lebanon 119.2 256.3 206,6 151,6 (') Belgium 123,3 Denmark 148,7 Germany 107,4 France 137,4 Ireland 116,3 Italy 137,4 Luxembourg 123,3 Netherlands 105,5 United Kingdom 93,34. The weightings applicable to pensions shall be determined in accordance with Article 82 ( 1 ) of the Staff Regulations . 2 . If a person entitled to a pension declares his home to be in a country other than those listed in this Article, the weighting applicable to the pension shall be that for Belgium .Article 3 1 . With effect from 1 January 1984, the weightings applicable to the pensions and allowances paid to persons covered by Article 2 of Regulation (EEC, Euratom, ECSC) No 1 60/80 (2) shall be as follows : Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 June 1984. For the Council The President L. FABIUS (') Provisional figure . (2) OJ No L 20 , 26 . 1 . 1980, p. 1 .